Citation Nr: 0639808	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for a claimed 
laceration residuals of the left eyebrow.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his March 2004 Substantive Appeal.  He was 
scheduled for such a hearing in October 2006, but he failed 
to report for that hearing and provided no explanation for 
his failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The issue of service connection for claimed left knee 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a back disorder in service or for many 
years thereafter.  

2.  The veteran currently is not shown to have a back 
disorder that is due to an injury or other event or incident 
of his period of active service.  

3.  The veteran is not shown to have a current eye disorder 
that is due to any event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a back disability 
including that manifested degenerative changes due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran is not show to have a disability manifested 
by left eyebrow laceration residuals due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
July 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 



I.  Back Disorder

The Board notes that the service medical records contain no 
notations indicating complaints or findings pertaining to a 
back disorder.  Subsequent to service, the veteran asserted, 
in his August 2003 Notice of Disagreement (NOD), that he 
suffered from a back disorder that began in service.

From March 1995 to February 2003, the veteran was seen in a 
VA medical facility for treatment for various medical issues.  
In a January 2003 treatment record, the veteran complained of 
a month long pain in his lower back that radiated down his 
left leg.  

In February 2003, the veteran returned for a follow-up 
regarding the pain in his back and left leg.  The examiner 
reported that a CAT scan showed osteoarthritis, but no 
definite disc.  

During a June 2003 VA examination, the veteran reported being 
kicked in the back in August 1969 while in service.  He 
reported initially his lower back hurt, but more recently the 
low back pain led to a radiating pain down the left leg.  He 
reported having a constant, severe pain with sitting, 
standing and walking.  

On examination, the veteran had minimal limitation of 
rotation of the cervical spine.  Otherwise, the veteran had 
full range of motion in the cervical spine.  Further, there 
was no evidence of muscle spasm, tenderness or radiculopathy.  

He had decreased range of motion in the lumbar spine.  Range 
of motion was additionally limited by pain and fatigue.  
There was evidence of muscle spasm, tenderness, and 
radiculopathy to the left lower extremity.  There was no 
anklyosis of the spine.  

The X-ray studies showed degenerative changes along the 
lumbar spine most severe at L4-5 with intervertebral disc 
space loss and osteophyte formation.  The veteran was 
diagnosed with osteoarthritis of the lumbar-sacral area of 
the back with some added arthritis of the cervical area.  

During an August 2005 VA examination, the veteran complained 
of constant low back pain with occasional radiation to the 
left lower extremity.  He described the pain as crushing, 
aching, squeezing, burning and sharp.  At its worse, the pain 
was a 10 on a scale of 1-10.  Nothing decreased his pain.  

On examination, the veteran had full cervical spine range of 
motion.  He had decreased range of motion in the lumbar 
spine.  Additionally he had lack of endurance on repeated 
activity without incoordination.  

The X-ray studies showed bridging osteophytes of the middle 
to lower thoracic vertebrae.  Additionally there was disc 
space narrowing from L2-3 through L4-5 anterior spurs from 
all vertebrae, plate sclerosis inferior L4 and superior L5, 
and gas in the disc space at L3-4 and L4-5.  The veteran was 
diagnosed with lumbar spine degenerative disc disease and 
lumbar spondylosis.  

Given its review of the record, the Board finds there is no 
medical evidence linking the veteran's current back disorder 
to service.  In this regard, the Board notes the veteran's 
first complaint of back pain on record was in January 2003, 
some thirty-three years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, absent an established continuity of symptomalogy 
or competent nexus evidence, the claim of service connection 
for a back disorder must be denied.  


II.  Left Eye Disorder

The veteran is shown to have been seen for complaints of 
being hit in the eyebrow during service in August 1969.  
However, subsequent records are negative for complaints or 
symptoms pertaining to an eye disorder.  

During a June 2003 VA examination, the veteran reported being 
struck in the left orbital area while in service in August 
1969.  The injury reportedly required three stitches.  Since 
that time, he described having intermittent pain in the left 
forehead area that lasts approximately one minute.  

On examination, the veteran displayed early posterior sub-
capsular cataracts and mild refractive error of the eye which 
was well corrected with glasses.  Goldmann Visual Fields were 
normal.  The examiner concluded there were no ocular findings 
referable to his pain.  

Given a review of the record, the Board finds the veteran has 
presented no medical evidence to show current disability 
manifested by laceration or injury residuals of the left 
eyebrow.  

The veteran also has submitted no competent evidence to 
support his assertions that he has current eye disability 
including any manifested by pain due to laceration or other 
injury sustained during his period active duty.  In the 
absence of medical evidence showing current disability or 
competent nexus evidence, the preponderance of the evidence 
is against the veteran's claims of service connection for the 
residuals of a left eyebrow laceration.  

Currently, the only evidence of record supporting the 
veteran's claims are his own lay opinion, as indicated in 
various lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a back disorder 
and left eye disorder and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a back disorder is denied.  

Service connection for the laceration residuals of the left 
eyebrow is denied.  



REMAND

As to the veteran's claim for service connection for the left 
knee disorder, the Board notes a January 1968 service medical 
record in which the veteran complained of pain and swelling 
in the left knee.  

A December 1992 X-ray report showed narrowing of the medial 
joint space with calcification which could be secondary to 
degenerative joint disease or pseudogout.  An April 1993 MRI 
report showed extensive degenerative signal change in the 
posterior horn of the medial meniscus with a large tear 
extending to the inferior surface.  The MRI also showed 
degenerative change in the anterior horn without definite 
tear.  

The June 2003 VA examination concluded the veteran had 
osteoarthritis of the left knee.  The August 2005 VA 
examination concluded the veteran had degenerative arthritis 
with loss of joint space and pseudogout of the left knee.  
However, neither examination provided an opinion as to 
whether the knee disorder was causally related to service.  

The Board also notes in various lay statements, the veteran 
reported that he received regular treatment at the Holyoke 
Soldiers Home from the 1970's until the early 1980's for his 
left knee disorder.  The Board observes that the Holyoke 
facility has a record retention policy of 30 years; therefore 
records from the 1970's may be destroyed.  However, treatment 
records from the 1980's may be available and should be 
associated with this file.   

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed left 
knee disorder since service, to include 
treatment received at the Holyoke 
Soldiers Home from the 1970's to early 
1980's.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed left knee 
disorder.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current left knee 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) due to disease or injury that 
was manifested during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for left knee disorder 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Then if indicated this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


